DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 15-20, 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
● Independent claim 1 (and dependent claims 2, 4-7 and 22-23 dependent thereon), last 3 lines, the limitation “wherein the first bonding oxide layer comprises: a first oxide layer with a first porosity, and a second oxide layer with a second porosity different from the first porosity” is not supported by the original disclosure.  Specifically, Fig. 5 of the present invention shows “the first bonding oxide layer” comprising a stack of  a layer 120 “containing first nitride-oxide regions”, “a first oxide layer” 118 and “a second oxide layer” 116.  However, the layer 118 which corresponds to “a first oxide layer” as claimed is not an “oxide” layer.  The layer 118 is a “porous dielectric layer 118 comprises a carbon-containing dielectric” (see ¶ [0017]).
● Dependent claim 22, the limitation “ wherein the dielectric layer is a porous dielectric layer” is not supported by the original disclosure.  Claim 22 depends on claim 1.  As discussed above, if “the first bonding oxide layer” comprising a stack of layers 120/118/116 as shown in Fig. 5 then “a dielectric layer” is a layer 114.  However, the layer 114 is not “a porous dielectric layer” as claimed (see ¶ [0016]).
● Independent claim 15 (and dependent claims 16-20 and 25 dependent thereon), last line, the limitation “wherein the first oxide layer is a porous oxide layer” is not supported by the original disclosure.  Specifically, Fig. 5 of the present invention shows “ a first layer” corresponding to layer 120 and “a first oxide layer on an opposite side of the first layer from the interface” corresponding to layer 118.  However, the layer 118  is not an “oxide” layer.  The layer 118 is a “porous dielectric layer 118 comprises a carbon-containing dielectric” (see ¶ [0017]).
● Dependent claim 25, the limitation “wherein the first oxide layer has a porosity between about 5% and about 40%” is not supported by the original disclosure.  Claim 25 depends on claim 15.  As discussed in claim 15 above, the layer 118  is not an “oxide” layer.  The layer 118 is a “porous dielectric layer 118 comprises a carbon-containing dielectric” (see ¶ [0017]).
● Dependent claim 19, the limitation “wherein the first oxide layer comprises a first oxide sub-layer with a first porosity and a second oxide sub-layer with a second porosity different from the first porosity” is not supported by the original disclosure.  Specifically, Fig. 5 of the present invention shows “ a first layer” corresponding to layer 120, “a first oxide sub-layer” and “a second oxide sub-layer” corresponding to layers 118 and 116.  However, the layer 118  is not an “oxide” layer.  The layer 118 is a “porous dielectric layer 118 comprises a carbon-containing dielectric” (see ¶ [0017]).
	● Dependent claim 20, the limitation “wherein the second oxide layer comprises a third oxide sub-layer with a first porosity and a fourth oxide sub-layer with a second porosity” is not supported by the original disclosure.  Specifically, Fig. 10 of the present invention shows “ a second layer” corresponding to layer 220, “a third oxide sub-layer” and “a fourth oxide sub-layer” corresponding to layers 218 and 216.  However, the layer 218  is not an “oxide” layer.  The layer 218 is the same material as a “porous dielectric layer 118 comprises a carbon-containing dielectric” (see ¶ [0031]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 2 (and dependent claims 4-5 dependent thereon), the limitation “wherein each of said first and second interconnect structures comprises at least one interconnect dielectric material and one first metallic bonding structure embedded therein” is indefinite.  Referring to Fig. 5 of the present invention, the “first and second interconnect structures” correspond to interconnects 112 , and “at least one interconnect dielectric material” corresponds to dielectric material 110.  Fig. 5 shows the interconnect metallic structures 112  embedded in the “interconnect dielectric material” 110, but does not show “one first metallic bonding structure [128] embedded therein” as claimed.
For the examination purpose, it is assumed that each of the first and second interconnect structures comprises at least one interconnect dielectric material and one interconnect metallic structures embedded therein.
● Claim 4, the limitation “wherein said one first metallic bonding structure include a same metal or metal alloy as said at least one first and second metallic bonding structures” is unclear.  It is not clear because the claim language compares the material of “first metallic bonding structure” with the material of the same “first metallic bonding structure”.  
● Claim 23, the limitation “the first bonding oxide layer has a porosity between about 5% and about 40%” is unclear.  Claim 23 depends on claim 1.  Claim 1 recites “wherein the first bonding oxide layer comprises: a first oxide layer … and a second oxide layer”.  Fig. 5 of the present invention shows “the first bonding oxide layer” comprising a stack of first and second layers 118 and 116.  Therefore, it is unclear because the claim language does not specify which oxide layer (118 or 116) having “a porosity between about 5% and about 40%” as claimed.
For the examination purpose, it is assumed that the porous layer 118 has a porosity as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 2013/0285253) in view of Kagawa et al (US 2014/0362267).
Regarding claim 9, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate Sa ([0079]); a first oxide layer 400a ([0101]) over the first semiconductor substrate; a first insulating layer 500a along a top surface of the first oxide layer; a first metallic bonding structure 700a ([0086]) embedded within both the first insulating layer 500a and the first oxide layer 400a; a second insulating layer 500b bonded to the first insulating layer 500a; a second oxide layer 400b ([0101]) along a surface of the second insulating layer; a second metallic bonding structure 700b ([0086]) embedded within both the second insulating layer 500b and the second oxide layer 400b; a second semiconductor substrate Sb ([0083]) over the second oxide layer; and a first interconnect structure 200a located between the first semiconductor substrate Sa and the first oxide layer 400a, wherein the first interconnect structure 200a comprises at least one interconnect conductive structure, wherein said one or more interconnect conductive structure includes a same metal (i.e., Cu, [0137]) or metal alloy as said first metallic bonding structure 700a (i.e., Cu, [0086]).
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Aoki would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 11,13 and 24, Aoki (Figs 9-10) further discloses: the first interconnect structure 200a comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0137]) which is the same metal as the first metallic bonding structure 700a (i.e., Cu, [0086]); and the first oxide layer 400a comprises silicon dioxide ([0101]).
Regarding claim 14,  Kagawa (Figs. 5A-5B) further teaches the first nitrogen-oxygen layer 69 comprises silicon oxynitride ([0096] and [0112]).
Claims 1-2, 4-7, 9, 11, 13-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Aoki et al (US 2013/0285253) and Kagawa et al (US 2014/0362267).
Regarding claim 1, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer 101 ([0115]), a first interconnect structure 106, and a first bonding oxide layer (201’,109B,108A) containing first oxide regions 201’ ([0117]) and at least one first metallic bonding structure 308 embedded therein; wherein said at least one first metallic bonding structure 308 are composed of copper ([0151]), wherein the first metallic bonding structure 308 extends through the first bonding oxide layer and a dielectric layer 107 (labeled in Fig. 9A) materially (i.e., SiC, [0115]) different from the first bonding oxide layer (i.e., non-porous SiO, [0117]), the dielectric layer 107 being between the first bonding oxide layer and the first wafer 101; and wherein the first bonding oxide layer comprises: a first oxide layer 109B (corresponding to 13B in Fig. 3F, see [0043]) with a first porosity, and a second oxide layer 108A (corresponding to 12A in Fig. 3F, see [0037] and [0116]) with a second porosity different from the first porosity ([0043]).
Shimayama does not disclose the first metallic bonding structure has a constant width. 
However, Aoki (Figs. 9-10) teaches a semiconductor device comprising a first metallic bonding structure 700a has a constant width as it extends through the first bonding layer 500a and a dielectric layer 400a. Therefore, it would have been obvious to modify the device of Shimayama by forming the first metallic bonding structure having a constant width because it is an obvious matter of design choice according to the requirements of size, shape and conductivity which are desired for the first metallic bonding structure.
Shimayama does not disclose a second semiconductor structure having claimed structures and bonding interfaces present between the first and second semiconductor structures as claimed.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a second semiconductor structure which has a similar structure as the first semiconductor structure, the second semiconductor structure including a second wafer Sb ([0083]), a second interconnect structure 200b, and a second bonding insulating layer 500b containing insulating regions and at least one second metallic bonding structure 700b embedded therein, wherein a bonding interface is present between the first and second insulating regions and another bonding interface is present between the at least one first and second metallic bonding structures 700a/700b. Accordingly, it would have been obvious to modify the device of Shimayama by including a second semiconductor structure having similar structure as the first semiconductor structure and bonding the second semiconductor structure to the first semiconductor structure for forming the bonding interfaces between the first and second insulating layers and between the first and second metallic bonding structures because such bonding would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components. 
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 2 and 4-7, Shimayama (Fig. 9L- as modified by Aoki) further discloses: each of the first and second interconnect structures 106 comprises at least one interconnect dielectric material (102, 103)  and one or more interconnect metallic structures 106 ([0115]) (as assumed in 112-2nd rejection)  embedded therein; the one or more interconnect metallic structures include a same metal or metal alloy as the at least one first and second metallic bonding structures 304/308 and said same metal or metal alloy comprises copper ([0151]); at least one the first and second metallic bonding structures 304/308 are composed of copper ([0151]); the at least one first metallic bonding structure 304/308 extends entirely through the first bonding oxide layer and contacts at least a portion of an interconnect metallic structure 106 of the first interconnect structure, and the at least one second metallic bonding structure 304/308 extends entirely through the second bonding oxide layer and contacts at least a portion of an interconnect metallic structure 106 of the second interconnect structure.
Regarding claim 9, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate 101 ([0115]); a first oxide layer 109B (corresponding to 13B in Fig. 3F, [0043]) over the first semiconductor substrate; a first insulating layer 201’ along a top surface of the first oxide layer; a first metallic bonding structure 304 embedded within both the first insulating layer 201’ and the first oxide layer 109B; and a first interconnect structure 106 located between the first semiconductor substrate 101 and the first oxide layer 109B, wherein the first interconnect structure 106 comprises at least one interconnect conductive structure, wherein said one or more interconnect conductive structure 106 includes a same metal (i.e., Cu, [0115]) or metal alloy as said first metallic bonding structure 304 ([0151]).
 Shimayama does not disclose: a bonded second insulating layer, a second oxide layer, a second metallic bonding structure, and a second semiconductor substrate having structures and arrangements as claimed.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a second insulating layer 500b bonded to the first insulating layer 500a; a second oxide layer 400b ([0101]) along a surface of the second insulating layer; a second metallic bonding structure 700b embedded within both the second insulating layer 500b and the second oxide layer 400b; and a second semiconductor substrate Sb over the second oxide layer.  Accordingly, it would have been obvious to modify the device of Shimayama by including a bonded second insulating layer, a second oxide layer, a second metallic bonding structure, and a second semiconductor substrate, each having structures and arrangements as set forth above because such modification would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components. 
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 11 and 13, Shimayama (Fig. 9L) further discloses: the first interconnect structure 106 comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0115]); the one or more interconnect conductive structure includes a same metal or metal alloy as the first metallic bonding structure 304 and the same metal or metal alloy comprises copper ([0151]).
Regarding claim 14, Kagawa (Fig. 5A-5B) further teaches the first nitrogen-oxygen layer 69 comprises silicon oxynitride ([0096] and [0112]).
Regarding claim 15, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first layer 201’ having an interface (top surface), wherein the first layer  201’comprises oxygen ([0117]); a first oxide layer (108A, 109B) (corresponding to oxide layers 12A and 13B in Fig. 3F, see [0037] and [0043])  on an opposite side of the first layer from the interface; a first metallization layer 106 on an opposite side of the first oxide layer from the interface; a first semiconductor substrate 101 ([0115]) on an opposite side of the first metallization layer 106 from the interface; and a first conductive structure 308 extending through the first layer and the first oxide layer; wherein the first oxide layer (108A, 109B) is a porous oxide layer (see Fig. 9L and [0116]).
Shimayama does not disclose a bonded second layer, a second oxide layer, a second metallization layer, a second semiconductor substrate, and a second conductive structure having structures and arrangements as claimed.
However, Aoki (Figs. 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a bonded second layer 500b, a second oxide layer 400b ([0101]) on an opposite side of second layer from the interface; a second metallization layer 200b on an opposite side of the second oxide layer from the interface; a second semiconductor substrate Sb on an opposite side of the second metallization layer 200b from the interface; and a second conductive structure 700b extending through the second layer and the second oxide layer, the second conductive structure 700b being bonded to the first conductive structure 700a.  Accordingly, it would have been obvious to modify the device of Shimayama by including a bonded second insulating layer, a second oxide layer, a second metallization layer, a second semiconductor substrate, and  a second conductive structure, each having structures and arrangements as set forth above because such modification would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components. 
Aoki further discloses the first and second bonding insulating layers 500a/500b comprising organic insulating material ([0115]), but Aoki does not disclose the first and second bonding insulating layers 500a/500b comprising inorganic insulating material containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 comprising organic insulating material or inorganic insulating material containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 comprising organic insulating material or inorganic insulating material containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using organic insulating material or inorganic insulating material containing nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 16, 19 and 20, Shimayama (Fig. 9L) further discloses: the first metallization layer 106 comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0115]); the first oxide layer (108A, 109B) comprises a first oxide sub-layer 108A with a first porosity (corresponding to 12A in Fig. 3F, also see [0037] and [0116]) and a second oxide sub-layer 109B (corresponding to 13B in Fig. 3F, [0043]) with a second porosity different from the first porosity ([0043]); and the second oxide layer (108A, 109B) (as modified by Aoki) comprises a third oxide sub-layer 108A with the first porosity and a fourth oxide sub-layer 109B with the second porosity.
Regarding claims 17-18, Kagawa (Figs. 5A-5B) further teaches the first bonding layer 69 and the second bonding layer 35 comprise silicon oxynitride ([0096] and [0112]).
Regarding claim 22, in Fig. 9L of Shimayama, if alternatively interpreting the layer 108A as “the dielectric layer” then Shimayama discloses the dielectric layer 108A is a porous dielectric layer. 
Regarding claims 23-25, Shimayama (Fig. 9L) further discloses: the first oxide layer 109B is a porous oxide dielectric layer comprising silicon dioxide ([0043]), but Shimayama does not disclose the first oxide layer having a porosity in a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. in re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, as discussed above, Shimayama does disclose the second dielectric layer having a larger porosity than the first dielectric layer ([0043]) for increasing the etching selective ratio of the second dielectric layer to the first dielectric layer ([(0154]). Therefore, it would have been obvious to form each of the first and second dielectric materials having a porosity in a range as claimed because the number of the porosity in the first and second dielectric layers can be optimized for increasing the etching selective ratio of the second dielectric layer to the first dielectric layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and, 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 9,257,399 in view of Aoki et al (US 2013/0285253). 
Regarding claim 1, US Patent ‘399 claims a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first interconnect structure (claim 7, lines 38-49), and a first bonding oxide layer containing first nitride-oxide regions (claim 7, lines 50-51 and claim 10) and at least one first metallic bonding structure embedded therein (claim 7, lines 52-53), wherein said at least one or more interconnect metallic structures are composed of copper (claim 13), and wherein the first metallic bonding structure has a constant width as it extends through the first bonding oxide layer and a dielectric layer different from the first bonding oxide layer, the dielectric layer being between the first bonding oxide layer and the first wafer (claim 7, lines 45-53 and claim 8); and a second semiconductor structure including a second interconnect structure, and a second bonding oxide layer containing second nitride-oxide regions (claim 7, lines 54-55 and claim 10) and at least one second metallic bonding structure embedded therein (claim 7, line 55), wherein a bonding interface is present between said first and second nitride-oxide regions and another bonding interface is present between said at least one first and second metallic bonding structures (claim 7, lines 55-57), wherein the first bonding oxide layer comprises: a first oxide layer with a first porosity (i.e., zero), and a second oxide layer with a second porosity different from the first porosity (claim 7, lines 45-49).
US Patent ‘399 does not claim the first semiconductor structure including a first wafer, and the second semiconductor structure including a second wafer.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer Sa ([0079]), and a second semiconductor structure including a second wafer Sb ([0083]).  Accordingly, it would have been obvious to form the first semiconductor structure including a first wafer, and the second semiconductor structure including a second wafer in order to provide the support substrates for supporting the electronic components within the first and second semiconductor structures.
Regarding claims 2 and 6, US Patent ‘399 also claims: each of said first and second interconnect structures comprises at least one interconnect dielectric material and one or more interconnect metallic structures embedded therein (claim 7, lines 40-42); at least one said first and second metallic bonding structures are composed of copper (claim 13).
Regarding claims 4-5, Aoki (Figs. 9-10) further teaches: one or more interconnect metallic structures include a same metal or metal alloy as the at least one first and second metallic bonding structures 700 and the same metal or metal alloy comprises copper ([0086]). 
Regarding claim 7, US Patent ‘399 further claims the at least one first metallic bonding structure extends entirely through the first bonding oxide layer and contacts at least a portion of an interconnect metallic structure of said first interconnect structure (claim 7, lines 52-53), and  Aoki (Figs. 9-10) further teaches the at least one second metallic bonding structure 700b extends entirely through the second bonding oxide layer and contacts at least a portion of an interconnect metallic structure 200b of the second interconnect structure.
Response to Arguments
Applicant's arguments filed 09/02/22 have been fully considered but they are not persuasive.
Rejection of independent claims 1, 9 and 15  over Shimayama, Aoki and Kagawa
Applicant again argues that it would not be obvious to combine Shimayama with Aoki and Kagawa because Fig. 9L of Shimayama is not the finished top surface of the final product and there is no evidence to teach or suggest regarding a finished top surface of Shimayama device.
This argument is again not persuasive because Fig. 9L and the statement “FIG. 9Ato 9L are repeated to form the multilayer wiring structure of dual damascene structure” as stated in paragraph [0153] of Shimayama are the evidences to suggest that the finished top surface of the device would have similar structure as shown in Fig. 9L.  Furthermore, the rejection is based on the combination of the refences, both Aoki and Kagawa also teaches the known features of forming the metallic bonding structures exposed from the top surface of the device.  

Rejection of independent claim 9 over Aoki and Kagawa
Applicant argues that none of the above applied references teach the limitations of claim 12 which is incorporated in claim 9.
This argument is not persuasive because Aoki clearly teaches such limitations (see current rejection for more details).  
   
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817